Citation Nr: 0014571	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-00 181	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1974 to 
May 1978.  

This appeal arises from a November 1998 rating action of the 
No. Little Rock, Arkansas, regional office (RO).  In that 
decision, the RO denied service connection for a low back 
disability.  


FINDING OF FACT

Competent medical evidence of a nexus between in-service 
findings of scoliosis and a current diagnostic impression of 
structural scoliosis has been received.  


CONCLUSION OF LAW

The claim for service connection for a low back disability is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury."  See Epps v. Gober, 126 F.3d 1464, 
1468-1469 (Fed. Cir. 1997) and Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  See also Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  

The service medical records in the present case reflect 
findings of thoracolumbar scoliosis involving the lowest 
thoracic vertebral body extending to L5, arthritic changes in 
the L2-3 and L3-4 interspaces, chronic low back strain, an 
accentuation of the normal lumbar lordotic curvature, and a 
possible muscle spasm.  The only pertinent post-service 
medical record which has been obtained and associated with 
the claims folder is a report of a VA examination conducted 
in October 1998.  According to this report, the examiner 
provided diagnostic impressions of structural scoliosis and 
of intermittent left lumbar radiculitis secondary to early 
degenerative discopathy (posterior annulus) at L5-S1.  

To the degree that these service, and post-service, medical 
records appear to reflect in-service, as well as current, 
findings of scoliosis, the Board of Veterans' Appeals (Board) 
believes that competent medical evidence of a current 
disability associated with service has been received.  
Consequently, the Board concludes that the veteran's claim 
for service connection for a low back disability is well 
grounded.  


ORDER

The claim for service connection for a low back disability is 
well grounded.  To this extent, the appeal is allowed.  


REMAND

Although the veteran's service enlistment examination, which 
was conducted in April 1974, is negative for complaints of, 
treatment for, or findings of a low back disability, the 
remainder of her service medical records reflect numerous 
complaints of low back pain.  X-rays taken of her lumbosacral 
spine in December 1975 show a thoracolumbar scoliosis 
involving her lowest thoracic vertebral body extending to L5 
approximately 12 degrees with rotation and curvature to the 
left.  Additionally, an April 1976 nuclear medicine report 
indicates the presence of "minimal irregularity . . . about 
the interspaces . . . [which is] mostly compatible with 
arthritic changes" in the L2-3 and L3-4 interspaces as well 
as slight scoliosis in this region.  

Subsequent service medical records reflect an assessment of 
chronic low back strain in January 1977, a radiographic 
finding of an accentuation of the normal lumbar lordotic 
curvature in the same month, a possible muscle spasm in 
October 1977, and thoracolumbar scoliosis with mild chronic 
mechanical back pain in May 1978.  The separation examination 
conducted one-and-a-half weeks later in May 1978 notes the 
veteran's complaints of recurrent back pain as well as x-ray 
findings of scoliosis.  

The report of the post-service VA examination conducted in 
October 1998 includes the examiner's diagnostic impressions 
of structural scoliosis and of intermittent left lumbar 
radiculitis secondary to early degenerative discopathy 
(posterior annulus) at L5-S1.  Significantly, however, the 
conclusions provided by the examiner are merely impressions, 
and not diagnoses.  Consequently, the Board concludes that a 
remand of this case is necessary to accord the veteran an 
opportunity to undergo a VA examination to determine the 
exact nature of any current lumbar spine deformity that she 
may have.  Further medical opinion, on examination, should 
also be obtained to determine the etiology of any such 
currently diagnosed lumbar spine disability.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:  

1.  After procuring any necessary 
authorization, the RO should obtain and 
associate with the claims file copies of 
all available clinical treatment records 
pertaining to the veteran's spinal 
condition since her separation from 
service.  

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the nature and etiology of any current 
low back disability(ies) that she may 
have.  All necessary tests should be 
conducted.  In addition, the examiner 
should discuss the nature of any current 
lumbar spine deformity(ies) found on 
examination and should provide an opinion 
as whether it is at least as likely as 
not that any diagnosed low back 
disability(ies) is related to the 
veteran's period of service.  The claims 
file should be made available to the 
examiner for review.

3.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a low back 
disability.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and her 
representative with a supplemental 
statement of the case.  The veteran and 
her representative should then be given 
the appropriate time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
she is informed, but she does have the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  By this Remand, the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The purpose of this Remand is to obtain 
clarifying information.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 


